Exhibit 10.6

 

[g313541kli001.jpg]

 

BUSINESS PURPOSE PROMISSORY NOTE

 

Date:

 

11/30, 2011

Loan Number:

 

1000135658

Amount:

 

$16,000,000.00

 

This Note is executed together with the Loan and Security Agreement referencing
the Loan Number referred to above and is

executed at Lake Forest, CA

                    (City)             (ST)

 

 

 

For value received, receipt of which is hereby acknowledged, the undersigned
(“Borrower”) promises to pay to the order of JPMORGAN CHASE BANK, N.A.
(“Lender”) in lawful money of the United States of America at Lender’s principal
office or at such other place as Lender may designate from time to time, in
lawful money of the United States of America, the principal sum of Sixteen
Million and 00/100ths Dollars ($16,000,000.00), or such lesser portion thereof
as may have from time to time been disbursed to, or for the benefit of Borrower,
and as remains unpaid pursuant to the books or records of Lender, together with
interest at the Interest Rate set forth below on the unpaid balance of principal
advanced from the date(s) of disbursement until paid in full as set forth below.
Principal sums(s) disbursed and repaid will not be available for redisbursement.
Interest shall be calculated on a 360 day year basis with each month consisting
of 30 days.

 

Interest Rate: Two and 14/100ths percent (2.14%) per annum

 

1.               The term of this Note (“Base Term”) begins on the Commencement
Date and continues for the number of months after the Commencement Date as
stated in Section 2 below. The Commencement Date is the date that Lender accepts
this Note by initially disbursing principal hereunder.

 

2.               During the Base Term, Borrower shall pay installments of
principal and interest in the amounts and on the dates stated below:

 

(a)          Base Term: 60 months

 

(b)         Amount of each installment payment due during the Base Term
(includes principal and interest)

 

60       Monthly @                  $281,425.19

 

(c)          The first installment payment during the Base Term shall be paid
one month after the Commencement Date and all subsequent installment payments
shall be paid on the same day of each month thereafter until paid in full.

 

3.               On or before the date of this Note, Borrower shall pay a
set-up/filing fee in the amount of $0.00.

 

4.               Payments shall be allocated between principal, interest and
fees, if any, in the discretion of Lender. Borrower may not prepay the principal
sum. Borrower’s obligation to pay all installment payments and all other amounts
payable under this Note is absolute and unconditional under any and all
circumstances and shall not be affected by any circumstances of any character
including, without limitation, (a) any setoff, claim, counterclaim, defense or
reduction which Borrower may have at any time against Lender or any other party
for any reason, or (b) any defect in the condition, design or operation of, any
lack of fitness for use of, any damage to or loss of, or any lack of maintenance
or service for any of the Equipment (as defined in the Loan Agreement).

 

5.               This Note is entitled to the benefits, and is subject to the
terms and requirements of, the Loan Agreement executed by Borrower and Lender,
which Loan Agreement, among other things, (a) provides for the making of the
loan evidenced hereby, and (b) provides for events of default, acceleration and
other remedies. Borrower waives presentment, demand, protest or notice of any
kind in connection with this Note.

 

1

--------------------------------------------------------------------------------


 

6.               THE INTERPRETATION, CONSTRUCTION AND VALIDITY OF THIS NOTE
SHALL BE GOVERNED BY THE LAWS OF THE STATE OF OHIO. INTEREST TO BE CHARGED BY
THE LENDER SHALL BE GOVERNED BY FEDERAL LAW (INCLUDING WITHOUT LIMITATION 12
U.S.C. SECTION 85 AND 1831u) AND THE LAW OF THE STATE OF OHIO, WHERE THE MAIN
OFFICE OF THE LENDER IS LOCATED. LENDER AND BORROWER IRREVOCABLY CONSENT TO THE
JURISDICTION AND VENUE OF ANY STATE OR FEDERAL COURT IN OHIO, AND WAIVE ALL
RIGHTS TO TRIAL BY JURY, IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY
ANY PARTY AGAINST ANY OTHER PARTY ON ANY MATTER WHATSOEVER ARISING OUT OF, IN
CONNECTION WITH OR IN ANY WAY RELATED TO THIS INSTRUMENT.

 

 

STELLARIS LLC

 

(Borrower)

 

 

 

 

By:

/s/ Alfons Theeuwes

 

 

ALFONS THEEUWES

 

 

 

 

Title:

CHIEF FINANCIAL OFFICER

 

 

 

 

JAMES CONSTRUCTION GROUP, L.L.C.

 

(Borrower)

 

 

 

 

By:

/s/ Donald B. Bonaventure

 

 

DONALD B. BONAVENTURE

 

 

 

 

Title:

CHIEF FINANCIAL OFFICER

 

 

2

--------------------------------------------------------------------------------